TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 22, 2015



                                        NO. 03-15-00345-CV


    Esther Seoanes, Individually and as representative of the Estate of James Williford;
                      and Miriam Stewart, Individually, Appellants

                                                  v.

                                     The City of Austin, Appellee




         APPEAL FROM PROBATE COURT NO. 1 OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
  DISMISSED ON APPELLANTS’ MOTION -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the order granting the plea to the jurisdiction signed by the trial court on

September 22, 2014 and the order granting City of Austin’s motion for severance signed on April

30, 2015. Appellants have filed a motion to dismiss the appeal, and having considered the

motion, the Court agrees that the motion should be granted. Therefore, the Court grants the

motion and dismisses the appeal. The appellants shall pay all costs relating to this appeal, both

in this Court and the court below.